Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 13, Para. 2 have been fully considered but they are not persuasive. Applicant asserts that Almada does not disclose an access panel that opens and closes.  Instead, Applicant asserts that the access door, 110, is not an access panel.  Applicant’s interpretation of “access panel” is narrow.  The “access door”, Ref. 110, is a flat rectangular surface set into a surface of a wall, and can be reasonably interpreted as an “access panel”.  The “access door”, 110, in Almada, is an opening in the wall, such as a window, and is described to automatically open and close to give a buyer access to a purchased product.  See Almada, Fig. 1 and 4.  Applicant’s claims merely describe the “access panel” as “preventing access to the inventory interface in a closed position”, which is disclosed in Almada (Para. 0097).  The claim language does not point to more a specific structure of the “access panel” that would overcome the opening and closing access door, 110, in Almada.  
Applicant’s arguments with respect to claim(s) 1-2, 4-5, and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the revised rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (US PG. Pub. 2016/0355339).  Relative to claims 1-2, and 12, Peng discloses: an order fulfillment system, comprising: a plurality of inventory storage locations (see locations of each pod, 112, inside storage area, 110)(Fig. 1A) configured to store containers (112)(Fig. 1A-1B) having inventory (Para. 0035); an inventory interface (130)(Fig. 1B) configured to perform at least one of presenting inventory (112) for removal from the order fulfillment system and receiving inventory (112) for input into the order fulfillment system (Para. 0038; 0040); and one or more mobile robots (150, 160, 170)(Fig. 1B) for transferring the containers (112) around the order fulfillment system (110)(Fig. 1A-1B), the one or more mobile robots (150, 170) configured to transfer a container (112) directly between an inventory storage location (see location for holding a pod, 112, in the storage rail/storage pod vertical stack, 111)(Fig. 1A-1B) and the inventory interface (130)(Para. 0041); and a system of horizontal and vertical tracks (see rail system, 120, comprising 115A-E, additional rails above and below rails 115A-E, rail segments extending to input/output area 130, and interconnecting horizontal and vertical rails, Fig. 11A-E, 12) interconnected between the plurality of inventory storage locations (individual storage location of each pod, 112, not referenced .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng.  Relative to claim 10, Peng discloses all claim limitations as mentioned above, including: the one or more mobile robots transfer containers (112)(Fig. 1A-1B) including replenishing items (items added to storage pod, 112) from the inventory interface (130)(Fig. 1A-1B) to the plurality of inventory storage locations to restock the order fulfillment system (Para. 0048). 
Peng does not expressly disclose: the replenishing items to be restocked are customer orders.
Peng can be modified so that the replenishing items to be restocked are customer orders, as an obvious matter of design choice, since the storage system flexibly designed to receive and deliver various items for fulfilling customer ordered items, and may easily include restocking returned or unused customer orders through the interface, 130, by a worker, to be stored in an inventory storage location (Para. 0050).
.

Claims 3-5, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Almada et al (US PG. Pub. 2015/0307279).  Relative to claims 3-5, and 13-16, Peng discloses all claim limitations as mentioned above, but does not expressly disclose: the inventory interface comprises an access panel preventing access to the inventory interface when in a closed position and allowing access to the inventory interface when in an open position; or
the inventory interface comprises an access panel preventing access to a container at the inventory interface when in a closed position, and allowing access to an entirety of the container at the inventory interface when in an open position.
Almada teaches: the inventory interface (see inside Ref. 100, interface between Ref. 120, 117, and 102)(Fig. 1) comprises an access panel (delivery access door, 110)(Fig. 1) preventing access to the inventory interface (area between storage areas 120, 117, and customers)(Fig. 1) when in a closed position (door inherently opens and closes) and allowing access to the inventory interface (see near Ref. 120, 117, and 102) when in an open position (Para. 0097; 0110; the access door, 110, inherently opens and closes providing access to the items delivered through the door from Ref. 120); 
the inventory interface (inside Ref. 100 near Ref. 120) comprises an access panel (110) preventing access to a container (ordered item) at the inventory interface when in a closed position (Para. 0096-0097), and allowing access to an entirety of the 
a robot (see “robotic apparatus”) of the one or more robots delivers a container including customer-ordered inventory from one of the plurality of inventory storage locations (warehouse or storage area Ref. 117) to the inventory interface (see inside Ref. 100 near Ref. 120) in response to an indication that the customer is at the order fulfillment system to pick up the customer-ordered inventory (Para. 0037; 0098; 0100; 0103-0104; 0110; 0115), and
a robot of the one or more robots (see “robotically operated” internal storage facility) delivers a container (ordered products) including customer-ordered inventory from one of the plurality of inventory storage locations (included in Ref. 117)(Fig. 1)(Para. 0098) to the inventory interface (area inside Ref. 100) in response to an indication that the customer will be at the order fulfillment system at some point in the future to pick up the customer-ordered inventory (Para. 0103-0104).
Almada teaches the inventory interface comprising the access panel preventing access to the inventory interface when in a closed position and allowing access to the inventory interface when in an open position; described above, for the purpose of providing a retail shopping system that is more automated, minimizes customer labor, and provides instant gratification to the customer by receiving products at the time of purchase, thereby improving the shopping experience (Para. 0004-0010).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Peng with the access panel preventing access to the inventory interface when in a closed position, and delivering customer-ordered inventory 

Relative to claims 13-16, the disclosure of Peng includes: an order fulfillment system, comprising: a plurality of inventory storage locations (storage locations of each pod, 112 inside 110)(Fig. 1A-1B) configured to store containers (112) having inventory (Para. 0031); an inventory interface (130), the inventory interface (130) configured to present inventory for removal from the order fulfillment system (110) or insertion into the order fulfillment system (110)(Para. 0038); 
a human/machine interface (see display or terminal, 148, operated by a worker, 145, Para. 0048; 0050)(Fig. 1B) for receiving input from a user (145); 
one or more mobile robots (150) for transferring the containers around the order fulfillment system, including to the plurality of inventory storage locations (locations of each pod, 112)(Fig. 1A) and to the inventory interface (130)(Para. 0041-0043); and
a control system (190)(Fig. 1B) operatively coupled to inventory interface (130), the human/machine interface (displays at workstations), and one or more mobile robots (150), the control system (190) causing a selected container (112) to be transferred from an inventory storage location (location of requested storage pod, 112) of the plurality of inventory storage locations (110)(Fig. 1A) to the inventory interface (130) in response to input received at the human/machine interface (Para. 0050-0051); 

Peng does not disclose: the inventory interface comprises an access panel, the access panel configured to shield a user from a mobile robot moving to the inventory interface or away from the inventory interface; the access panel of the inventory interface is operatively coupled to the control system, the control system causing the access panel to at least partially open upon confirmation at the control system that the selected container is positioned at the inventory interface; or 
the access panel is completely opened upon confirmation at the control system that the selected container is positioned at the inventory interface to provide complete access to the selected container.
Almada teaches: the access panel (delivery access door, 110) configured to shield a user from a mobile robot (robotics) moving to the inventory interface or away from the inventory interface (Ref. 120, 117 in Ref. 100); the access panel (110)(Fig. 1) of the inventory interface (see inside Ref. 100, near Ref. 120) is operatively coupled to the control system (“central control”, Para. 0107), the control system (“central control”) 
the access panel (110) is completely opened by control system (“central control”) when the selected container (“ordered product”) is positioned at the inventory interface (area in Ref. 100, near Ref. 120) to provide complete access to the selected container (ordered product)(Para. 0097; 0124), for the purpose of providing a retail shopping system that is more automated, minimizes customer labor, and provides instant gratification to the customer by receiving products at the time of purchase, thereby improving the shopping experience (Para. 0004-0010).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Peng with the access panel preventing access to the inventory interface when in a closed position, and delivering customer-ordered inventory from one of the plurality of inventory storage locations to the inventory interface described above, as taught in Almada, for the purpose of providing a retail shopping system that is more automated, minimizes customer labor, and provides instant gratification to the customer by receiving products at the time of purchase, thereby improving the shopping experience.

Relative to claims 15-16, the Peng in view of Almada does not expressly disclose the access panel partially or completely opening upon confirmation that the container is positioned at the inventory interface (see Almada, interface between Ref. 120, and customer, such as near the door, 110).  However, Almada can be modified so that the access panel (110) is partially or completely opened upon a confirmation that the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Lindbo et al (US PG. Pub. 2016/0194151).  Relative to claim 11, Peng discloses all claim limitations as mentioned above, but does not expressly disclose: the one or more mobile robots deliver empty containers from the plurality of inventory storage locations to the inventory interface in conjunction with the one or more mobile robots transferring containers including customer orders from the inventory interface to the plurality of inventory storage locations.
Lindbo teaches: the mobile robots (30)(Fig. 4) deliver empty containers to the inventory interface in conjunction with the one or more mobile robots (30)(Fig. 4) transferring containers (10) including customer orders from the inventory interface (24) to the plurality of inventory storage locations (inside storage grid)(Para. 0019), for the purpose of providing robotic devices for handling storage containers in a store comprising a grid of stacked units that maximizes storage density and can access stored items quickly and easily (Para. 0001-0008).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Peng with the mobile robots transferring containers .

Allowable Subject Matter
Claims 28-32 are allowed.
Claims 6-7, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.